DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims 
Applicant’s amendment of claims 9-14 in “Claims - 05/19/2021” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 05/19/202” have been acknowledged by Examiner. 
Prior to this office action, 1-20 were pending prosecution, wherein claims 15-20 were withdrawn.
Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Robert Madayag. Regn No. 57355, on 07/12/2021.
Claims Cancellation: This application is in condition for allowance except for the presence of claims 15-20 directed to solar module.  Accordingly, claims 7-20 have been cancelled as per guideline of MPEP FP 8.07. 
In view of the above, this office action considers claims 1-14 are presented for examination.
Reasons for Allowances 
Claims {1-7} and {8-14} are allowed over prior art.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claims 1, 8: these are allowed because Applicant's arguments, on pages 6-9, that the prior art fails to teach the limitation "separating the first cell portion and the second cell portion along a line perpendicular to an axis of the semiconductor substrate”, was found to be persuasive. Specially, after further search, the references of the Prior Art of record and considered pertinent to the applicant's disclosure in further searches and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a method for fabricating a solar module, as recited in Claim 1, and a variation of those in claim 8. 
The most relevant prior art references (US 20130263908 A1 to Sainoo; Yasushi et al.,) substantially discloses the limitations in embodiment 1, Figs 1-44; [0091-0143], of the claims with the exception of the limitations described in the preceding paragraphs.

Lu; Zhijiong et al., discloses a solar cell manufacturing technology comprising:8 providing a first cell portion (101-1; fig 24a)  on a semiconductor substrate, the first cell portion comprising a first soldering pad arrangement of emitter contacts  (102-1; Fig 24b) and of base contacts (103-1); providing a second cell portion (101-2) on the semiconductor substrate, the second cell portion comprising a second soldering pad arrangement of emitter contacts (103-1) and of base contacts (102-1), wherein the first soldering pad arrangement and the second soldering pad arrangement are aligned asymmetrically with respect to an axis of a semiconductor substrate ; arranging (Figs 24a) the first cell portion  and the second cell portion  alternately along a line such that the second cell portion  is arranged in an angular orientation (180°-orientation) with respect to the first cell portion  and such that the first soldering pad arrangement  of emitter contacts  and of base contacts  of the first cell portion is aligned with the second soldering pad arrangement of base contacts  and of emitter contacts  of the second cell portion , respectively.  
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 8 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to 
Claims {2-7} and {9-14} are allowed as those inherit the allowable subject matter from claims 1 and 8, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        February 22, 2021